Per Curiam,
Mason, Chief Justice.
Had the defendant not taken all the care of the property of the plaintiff, entrusted to his charge, which a prudent man would of his own, he would have been 'clearly liable, by virtue of the principles of law, applicable to that species of 4bailment. But it is sought to bring him within the class of Innkeepers, and thus render him responsible as an insurer of ail the property of his guests, which may have been left in his keeping.
*186{¡¿tic court Below decided that the facts:proved, did not bring him within that class, and in that decision we think it was clearly correct. To render a person liable as a common Innkeeper, it is not sufficient to show that he occasionally entertains travellers. Most of the farmers in a new country do this, without supposing themselves answerable for the horses or other property of their guests, which may be stolen, or otherwise lost, without any fault of their own. Nor is such the rule in older countries, where it-would operate with far less injustice, and be less opposed to good policy than with us. To be subjected to the same responsibilities attaching to Innkeepers, a person must make tavern keeping, to some extent, a regular business, a means of lively-hcod. He should hold himself out to the world as an Innkeeper. It is not necessary that he should have a sign, or a license, provided that he has in any other manner authorized the general understanding that his was a public house, where strangers had a right to require accommodation. The person who occasionally entertaines others for a reasonable com¡pensation is no more subject to the extraordinary responsibility of an Innkeeper than is he liable as a common carrier, who in certain special cases carries the property of others from one place to another for hire.
The only proof tending to charge the defendant in the present case, is, that he had entertained several individuals at his house over night and been paid a compensation for his care and attentions ; but there was no proof that he held himself out in any manner as a common Innkeep- / er, or that he was so regarded by the public. S
The judgment below will therefore be affirmed.